UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6903


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DEVERN CLEMON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00287-TLW-1)


Submitted:   September 20, 2012           Decided:   September 28, 2012


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devern Clemon, Appellant Pro Se.        Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Devern       Clemon    appeals     the    district        court’s     order

denying    his   motion    for     a   sentence    reduction        under   18   U.S.C.

§ 3582(c)(2) (2006).            We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             United States v. Clemon, No. 4:03-cr-

00287-TLW-1 (D.S.C. May 4, 2012).                 We grant Clemon’s motion to

seal.      We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented    in     the    materials

before    the    court    and    argument     would   not     aid    the    decisional

process.

                                                                              AFFIRMED




                                          2